OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
               /-mtiti^A PqX,1230S. CAHTOL STATION, AUSTIN, TEXAS 78711              •
               OFFIClAL^UijrNESb                   w     IffS^'i"-;!^: U.S. POSTAGE» FITNEY BOWES
               STATE OF TEXAS                  D"        ^     I">'""*   .Vfl   r        —    -..——


               PENALTY FOR
                                               IS) '"•
               PRIVATE USE                                               oT^701 $ 000.27s
 10/1/2015                                                          toTNo?bW£»t-°CR
 MILLER, KYLE                  Tr. Ct. No. 2011CR5502                                         PD-0956-15
 The appellant's pro se petition for discretionary reyj^w has this day been received
 and filed.                                              __
                                                                                     Abel Acosta, Clerk

                                KYLE                                            ""
                                TDC*$T8194
                                      ;o   '              ' JffF^                            • ut.p-
                                        COMAL
                                      ANTONIO-



                                                                                         l„.j,l,|
BN3B   7B2G-